EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Sophir on 5/25/22.

The application has been amended as follows:

Claim 1:
Line 22: “wheel.” has been replaced with --wheel, and the drive system is configured to be spaced from the roller blind mechanism in an installed position.--

 Claim 9:
Line 22: “variable.” has been replaced with --variable, and the drive system is configured to be spaced from the window covering mechanism in an installed position.--

Claim 14:
Line 26: “obtain a driven wheel” has been replaced with --obtain the driven wheel--
Line 29: “wheel.” has been replaced with --wheel, and the drive system is configured to be spaced from the roller blind mechanism in an installed position.--


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly teach the combination of elements of the claimed invention. Specifically, the prior art does not disclose a drive system or drive system kit for use with a window covering system including a continuous cord loop chain extending below the window covering mechanism, the drive system comprising a motor, a driven wheel, and a controller, wherein: the controller is configured to store a top position of the window covering and to monitor a distance of a current position of the covering from the top position; the controller is configured to monitor a rolling speed of the window covering as a monitored variable and to generate an intended rolling speed as a controlled variable; or the kit includes a plurality of driven wheels from which the driven wheel is selected that is configured for use with a rope, cord, beaded chain, or ball chain forming the continuous cord loop; and wherein the drive system is configured to be spaced from the window covering mechanism when in an installed position. It is noted that the limitation reciting that the drive system is spaced from the window covering mechanism is understood to require that the motor, driven wheel, and controller that are each formed as part of the drive system are provided at a separate location from the operating mechanism of the window covering. It is also understood that the claim limitations directed to the drive system kit including a plurality of driven wheels requires only one driven wheel in use in the assembly, wherein the driven wheel is selected from a set of a plurality of driven wheel options. At least Onosato (US 4819708) discloses a drive system for a window covering mechanism, but Onosato does not disclose a controller configured to monitor a position or rolling speed of the window covering. At least Berman (US 2013/0180676) discloses a drive system for a window covering including a controller configured to monitor operating characteristics of the window covering, but Berman does not disclose that the drive system is configured to be installed at a location spaced from the window covering mechanism. The prior art of record further does not disclose a kit including a plurality of driven wheels from which a driven wheel is selected for use with a selected type of continuous cord loop. None of the prior art of record discloses all of the elements of the claimed invention, and one having ordinary skill in the art would not have been motivated to have combined the prior art to arrive at the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634